DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 6, 7, and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (U.S. Publication No. 2020/0168099; hereinafter Yamaguchi) in view of Yan (U.S. Publication No. 2020/0023839; hereinafter Yan) and further in view of Kitsuta (JP Publication No. 2005056068; hereinafter Kitsuta).
Regarding claim 6, Yamaguchi teaches an information processing system comprising: an information processing device that is mounted in each of a plurality of vehicles including an imaging unit (Yamaguchi: Par. 28; i.e., the image sensor 13 also detects, for example, the type of the different vehicle by capturing an image of a surrounding vehicle and performing image processing; Par. 100; i.e., the external database 24 stores a large amount of hazardous vehicle information collected from hazardous vehicle prediction devices 1 mounted on the different vehicles; a plurality of vehicles contain the information processing device);
a database that is located outside of the plurality of vehicles (Yamaguchi: Par. 24; i.e., the hazardous vehicle warning system includes … an external database 24 belonging to an external organization outside the vehicle);
and an analysis device (Yamaguchi: Par. 97; i.e., the hazardous vehicle prediction device 1 according to the first embodiment includes the onboard database 2, the hazardous behavior determining unit 3, the number detecting unit 4, the registered vehicle identifying unit 5, the hazard predicting unit 6, and the notification control unit 7),
wherein the information processing device of each of the plurality of vehicles is configured to: acquire vehicle identification information for identifying another vehicle included in a surrounding image of the respective vehicle which is captured by the imaging unit based on the surrounding image (Yamaguchi: Par. 48; i.e., the number detecting unit 4 performs image processing on the image data captured by the onboard camera 25 to detect license plates of the different vehicles present around the host vehicle. The number detecting unit 4 outputs information of the detected license plates to the registered vehicle identifying unit 5),
evaluate a driving risk level of the other vehicle based on a traveling state of the other vehicle (Yamaguchi: Par. 51; i.e., the hazard predicting unit 6 receives the information indicating the hazardous behavior vehicle and the type of hazardous driving from the hazardous behavior determining unit 3… The hazard predicting unit 6 predicts the risk to the host vehicle using these pieces of received information; Par. 55; i.e., in step ST1, corresponding components of the hazardous vehicle prediction device 1 receive information indicating the states of the different vehicles; Par. 70; i.e., in step ST6 of FIG. 4, the hazard predicting unit 6 may determine a risk level),
and transmit dangerous vehicle information including the vehicle identification information and the driving risk level of the other vehicle to the database that is located outside the plurality of vehicles (Yamaguchi: Par. 43; i.e., the onboard database 2 stores, as hazardous vehicle information, numbers of a license plate of a vehicle determined by the hazardous behavior determining unit 3 described later, the type of hazardous driving of the vehicle, and the situation where the hazardous 
and the analysis device is configured to: identify a dangerous vehicle which is driven in a dangerous manner based on the dangerous vehicle information transmitted from the plurality of vehicles (Yamaguchi: Par. 43; i.e., the onboard database 2 also receives hazardous vehicle information collected by the external database 24 from hazardous vehicle prediction devices 1 mounted on the different vehicles from the external database 24 via the communication unit 23 and stores the information; Par. 97; i.e., the registered vehicle identifying unit 5 identifies a vehicle that corresponds to the hazardous vehicle information stored in the onboard database 2 by collating numbers of the license plates detected by the number detecting unit 4 with the numbers stored in the onboard database 2),
and transmit information on the identified dangerous vehicle to a predetermined destination (Yamaguchi: Par. 37; i.e., the communication unit 23 transmits data of the onboard database 2 to the external database 24 at a timing instructed by the driver, at predetermined intervals).
Yamaguchi does not explicitly teach transmitting position information of the respective vehicle to the database that is located outside the plurality of vehicles; and estimating a traveling direction of the identified dangerous vehicle from the position information included in the dangerous vehicle information transmitted from the plurality of vehicles.
However, in the same field of endeavor, Kitsuta teaches transmitting position information of the respective vehicle to the database that is located outside the plurality of vehicles (Kitsuta: Par. 13; i.e., the information includes the position information of the own vehicle, and the reporting means outputs the warning information including the position information of the own vehicle to the outside in response to the instruction of the control means).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the information processing system of Yamaguchi to have 
Additionally, in the same field of endeavor, Yan teaches estimating a traveling direction of the identified dangerous vehicle from the position information included in the dangerous vehicle information transmitted from the plurality of vehicles (Yan: Par. 34; i.e., the controller 20 may also be configured to determine a heading of the vehicle 12 based on received GPS data indicating a changed position of the vehicle 12 over a short time span (e.g., one second), which suggests that the vehicle 12 is moving in a direction corresponding to the change in position).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the information processing system of Yamaguchi to have further incorporated estimating a traveling direction of the identified dangerous vehicle from the position information included in the dangerous vehicle information transmitted from the plurality of vehicles, as taught by Yan. Doing so would allow the system to use the heading data to avoid an interaction with the dangerous vehicle (Yan: Par. 13; i.e., driving control systems may automatically control a vehicle so as to avoid collisions with objects proximate the vehicle).
Regarding claim 7, Yamaguchi teaches an information processing method comprising: in each of a plurality of vehicles, acquiring vehicle identification information for identifying another vehicle included in a surrounding image of a respective vehicle which is captured by an imaging unit mounted in the respective vehicle based on the surrounding image (Yamaguchi: Par. 48; i.e., the number detecting unit 4 performs image processing on the image data captured by the onboard camera 25 to detect license plates of the different vehicles present around the host vehicle. The number detecting 
evaluating a driving risk level of the other vehicle based on a traveling state of the other vehicle (Yamaguchi: Par. 51; i.e., the hazard predicting unit 6 receives the information indicating the hazardous behavior vehicle and the type of hazardous driving from the hazardous behavior determining unit 3… The hazard predicting unit 6 predicts the risk to the host vehicle using these pieces of received information; Par. 55; i.e., in step ST1, corresponding components of the hazardous vehicle prediction device 1 receive information indicating the states of the different vehicles; Par. 70; i.e., in step ST6 of FIG. 4, the hazard predicting unit 6 may determine a risk level);
and transmitting dangerous vehicle information including the vehicle identification information and the driving risk level of the other vehicle to a database outside the plurality of vehicles (Yamaguchi: Par. 43; i.e., the onboard database 2 stores, as hazardous vehicle information, numbers of a license plate of a vehicle determined by the hazardous behavior determining unit 3 described later, the type of hazardous driving of the vehicle, and the situation where the hazardous driving is likely to be conducted. The onboard database 2 transmits the hazardous vehicle information to the external database 24 via the communication unit 23),
identifying a dangerous vehicle which is driven in a dangerous manner based on the dangerous vehicle information transmitted from the plurality of vehicles (Yamaguchi: Par. 43; i.e., the onboard database 2 also receives hazardous vehicle information collected by the external database 24 from hazardous vehicle prediction devices 1 mounted on the different vehicles from the external database 24 via the communication unit 23 and stores the information; Par. 97; i.e., the registered vehicle identifying unit 5 identifies a vehicle that corresponds to the hazardous vehicle information 
and transmitting information on the identified dangerous vehicle to a predetermined destination (Yamaguchi: Par. 37; i.e., the communication unit 23 transmits data of the onboard database 2 to the external database 24 at a timing instructed by the driver, at predetermined intervals).
Yamaguchi does not explicitly teach transmitting position information of the respective vehicle to the database that is located outside the plurality of vehicles; and estimating a traveling direction of the identified dangerous vehicle from the position information included in the dangerous vehicle information transmitted from the plurality of vehicles.
However, in the same field of endeavor, Kitsuta teaches transmitting position information of the respective vehicle to the database that is located outside the plurality of vehicles (Kitsuta: Par. 13; i.e., the information includes the position information of the own vehicle, and the reporting means outputs the warning information including the position information of the own vehicle to the outside in response to the instruction of the control means).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the information processing method of Yamaguchi to have further incorporated transmitting position information of the respective vehicle to the database that is located outside the plurality of vehicles, as taught by Kitsuta. Doing so would allow the system to share the location of dangerous vehicle with police or other vehicles (Kitsuta: Par. 13; i.e., the police can rush to the current position of the own vehicle, and as a result, it is useful for preventing criminal acts and collecting investigation information).
Additionally, in the same field of endeavor, Yan teaches estimating a traveling direction of the identified dangerous vehicle from the position information included in the dangerous vehicle information transmitted from the plurality of vehicles (Yan: Par. 34; i.e., the controller 20 may also be 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the information processing method of Yamaguchi to have further incorporated estimating a traveling direction of the identified dangerous vehicle from the position information included in the dangerous vehicle information transmitted from the plurality of vehicles, as taught by Yan. Doing so would allow the system to use the heading data to avoid an interaction with the dangerous vehicle (Yan: Par. 13; i.e., driving control systems may automatically control a vehicle so as to avoid collisions with objects proximate the vehicle).
Regarding claim 8, Yamaguchi teaches a non-transitory computer readable medium storing a program causing a method to be performed (Yamaguchi: Par. 92; i.e., the functions of … the hazardous vehicle prediction device 1 are implemented by software, firmware, or a combination of software and firmware. The software or the firmware is described as a program and is stored in a memory 201),
the method comprising: in each of a plurality of vehicles, acquiring vehicle identification information for identifying another vehicle included in a surrounding image of a respective vehicle which is captured by an imaging unit mounted in the respective vehicle based on the surrounding image (Yamaguchi: Par. 48; i.e., the number detecting unit 4 performs image processing on the image data captured by the onboard camera 25 to detect license plates of the different vehicles present around the host vehicle. The number detecting unit 4 outputs information of the detected license plates to the registered vehicle identifying unit 5; Par. 100; i.e., the external database 24 stores a large amount of hazardous vehicle information collected from hazardous vehicle prediction devices 1 mounted on the different vehicles; a plurality of vehicles contain the information processing device);
evaluating a driving risk level of the other vehicle based on a traveling state of the other vehicle (Yamaguchi: Par. 51; i.e., the hazard predicting unit 6 receives the information indicating the hazardous behavior vehicle and the type of hazardous driving from the hazardous behavior determining unit 3… The hazard predicting unit 6 predicts the risk to the host vehicle using these pieces of received information; Par. 55; i.e., in step ST1, corresponding components of the hazardous vehicle prediction device 1 receive information indicating the states of the different vehicles; Par. 70; i.e., in step ST6 of FIG. 4, the hazard predicting unit 6 may determine a risk level);
and transmitting dangerous vehicle information including the vehicle identification information and the driving risk level of the other vehicle to a database outside the plurality of vehicles (Yamaguchi: Par. 43; i.e., the onboard database 2 stores, as hazardous vehicle information, numbers of a license plate of a vehicle determined by the hazardous behavior determining unit 3 described later, the type of hazardous driving of the vehicle, and the situation where the hazardous driving is likely to be conducted. The onboard database 2 transmits the hazardous vehicle information to the external database 24 via the communication unit 23),
identifying a dangerous vehicle which is driven in a dangerous manner based on the dangerous vehicle information transmitted from the plurality of vehicles (Yamaguchi: Par. 43; i.e., the onboard database 2 also receives hazardous vehicle information collected by the external database 24 from hazardous vehicle prediction devices 1 mounted on the different vehicles from the external database 24 via the communication unit 23 and stores the information; Par. 97; i.e., the registered vehicle identifying unit 5 identifies a vehicle that corresponds to the hazardous vehicle information stored in the onboard database 2 by collating numbers of the license plates detected by the number detecting unit 4 with the numbers stored in the onboard database 2),
and transmitting information on the identified dangerous vehicle to a predetermined destination (Yamaguchi: Par. 37; i.e., the communication unit 23 transmits data of the onboard database 2 to the external database 24 at a timing instructed by the driver, at predetermined intervals).
Yamaguchi does not explicitly teach transmitting position information of the respective vehicle to the database that is located outside the plurality of vehicles; and estimating a traveling direction of the identified dangerous vehicle from the position information included in the dangerous vehicle information transmitted from the plurality of vehicles.
However, in the same field of endeavor, Kitsuta teaches transmitting position information of the respective vehicle to the database that is located outside the plurality of vehicles (Kitsuta: Par. 13; i.e., the information includes the position information of the own vehicle, and the reporting means outputs the warning information including the position information of the own vehicle to the outside in response to the instruction of the control means).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory computer readable medium of Yamaguchi to have further incorporated transmitting position information of the respective vehicle to the database that is located outside the plurality of vehicles, as taught by Kitsuta. Doing so would allow the system to share the location of dangerous vehicle with police or other vehicles (Kitsuta: Par. 13; i.e., the police can rush to the current position of the own vehicle, and as a result, it is useful for preventing criminal acts and collecting investigation information).
Additionally, in the same field of endeavor, Yan teaches estimating a traveling direction of the identified dangerous vehicle from the position information included in the dangerous vehicle information transmitted from the plurality of vehicles (Yan: Par. 34; i.e., the controller 20 may also be configured to determine a heading of the vehicle 12 based on received GPS data indicating a changed 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory computer readable medium of Yamaguchi to have further incorporated estimating a traveling direction of the identified dangerous vehicle from the position information included in the dangerous vehicle information transmitted from the plurality of vehicles, as taught by Yan. Doing so would allow the system to use the heading data to avoid an interaction with the dangerous vehicle (Yan: Par. 13; i.e., driving control systems may automatically control a vehicle so as to avoid collisions with objects proximate the vehicle).
Regarding claim 9, Yamaguchi in view of Kitsuta and Yan teaches the information processing system according to claim 6. Yamaguchi further teaches wherein the information processing device of each of the plurality of vehicles is configured to estimate the traveling state of the other vehicle based on at least one of a result of detection from an Reply to Office Action of August 23, 2021onboard sensor that is mounted in the respective vehicle and detects an object state around the respective vehicle and the image captured by the imaging unit (Yamaguchi: Par. 35; i.e., the surrounding situation detecting unit 21 uses detection results from the distance sensor 11, the road surface sensor 12, the image sensor 13, the gyro sensor 14, the speedometer 15, the weather meter 16, the illuminance sensor 17, and the map database 18 to detect the state of the different vehicle and the surrounding situation and outputs the detection results to the hazardous behavior determining unit 3 and the hazard predicting unit 6).
Regarding claim 10, Yamaguchi in view of Kitsuta and Yan teaches the information processing system according to claim 6. Yamaguchi further teaches wherein the information processing device of each of the plurality of vehicles is configured to evaluate the driving risk level of the other vehicle based on a relative relationship between a traveling state of the respective vehicle and the traveling state of the other vehicle (Yamaguchi: Par. 47; i.e., the hazardous behavior determining unit 3 receives 
Regarding claim 11, Yamaguchi in view of Kitsuta and Yan teaches the information processing system according to claim 6. Yamaguchi further teaches wherein the information processing device of each of the plurality of vehicles is configured to acquire information on at least one of a number, a model, a color, and a type of the other vehicle as the vehicle identification information (Yamaguchi: Par. 48; i.e., the number detecting unit 4 performs image processing on the image data captured by the onboard camera 25 to detect license plates of the different vehicles present around the host vehicle. The number detecting unit 4 outputs information of the detected license plates to the registered vehicle identifying unit 5).
Regarding claim 12, Yamaguchi in view of Kitsuta and Yan teaches the information processing system according to claim 6, but Yamaguchi does not explicitly teach wherein the analysis device is configured to: estimate a position of the identified dangerous vehicle to be substantially the same as the respective vehicle from which the position information is transmitted; and estimate the travelling direction of the identified dangerous vehicle based upon the estimated positions.
However, in the same field of endeavor, Kitsuta teaches wherein the analysis device is configured to: estimate a position of the identified dangerous vehicle to be substantially the same as the respective vehicle from which the position information is transmitted (Kitsuta: Par. 13; i.e., the information includes the position information of the own vehicle, and the reporting means outputs the warning information including the position information of the own vehicle to the outside in response to the instruction of the control means).

Additionally, in the same field of endeavor, Yan teaches estimating the travelling direction of the identified dangerous vehicle based upon the estimated positions (Yan: Par. 34; i.e., the controller 20 may also be configured to determine a heading of the vehicle 12 based on received GPS data indicating a changed position of the vehicle 12 over a short time span (e.g., one second), which suggests that the vehicle 12 is moving in a direction corresponding to the change in position).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the information processing system of Yamaguchi to have further incorporated estimating the travelling direction of the identified dangerous vehicle based upon the estimated positions, as taught by Yan. Doing so would allow the system to use the heading data to avoid an interaction with the dangerous vehicle (Yan: Par. 13; i.e., Driving control systems may automatically control a vehicle so as to avoid collisions with objects proximate the vehicle).
Regarding claim 13, Yamaguchi teaches a system comprising: an analysis device (Yamaguchi: Par. 28; i.e., the image sensor 13 also detects, for example, the type of the different vehicle by capturing an image of a surrounding vehicle and performing image processing)
configured to: identify a dangerous vehicle which is driven in a dangerous manner based on dangerous vehicle information transmitted from a plurality of vehicles (Yamaguchi: Par. 43; i.e., the 
the dangerous vehicle information including vehicle identification information for identifying another vehicle Reply to Office Action of August 23, 2021included in a surrounding image of a respective vehicle which is captured by an imaging unit based on the surrounding image (Yamaguchi: Par. 48; i.e., the number detecting unit 4 performs image processing on the image data captured by the onboard camera 25 to detect license plates of the different vehicles present around the host vehicle. The number detecting unit 4 outputs information of the detected license plates to the registered vehicle identifying unit 5),
and a driving risk level of the other vehicle evaluated based on a traveling state of the other vehicle (Yamaguchi: Par. 51; i.e., the hazard predicting unit 6 receives the information indicating the hazardous behavior vehicle and the type of hazardous driving from the hazardous behavior determining unit 3… The hazard predicting unit 6 predicts the risk to the host vehicle using these pieces of received information; Par. 55; i.e., in step ST1, corresponding components of the hazardous vehicle prediction device 1 receive information indicating the states of the different vehicles; Par. 70; i.e., in step ST6 of FIG. 4, the hazard predicting unit 6 may determine a risk level);
and transmit information on the identified dangerous vehicle to a predetermined destination (Yamaguchi: Par. 37; i.e., the communication unit 23 transmits data of the onboard database 2 to the external database 24 at a timing instructed by the driver, at predetermined intervals).
Yamaguchi does not explicitly teach the dangerous vehicle information including position information of the respective vehicle; and estimating a travelling direction of the identified dangerous 
However, in the same field of endeavor, Kitsuta teaches the dangerous vehicle information including position information of the respective vehicle (Kitsuta: Par. 13; i.e., the information includes the position information of the own vehicle, and the reporting means outputs the warning information including the position information of the own vehicle to the outside in response to the instruction of the control means).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Yamaguchi to have further incorporated the dangerous vehicle information including position information of the respective vehicle, as taught by Kitsuta. Doing so would allow the system to share the location of dangerous vehicle with police or other vehicles (Kitsuta: Par. 13; i.e., the police can rush to the current position of the own vehicle, and as a result, it is useful for preventing criminal acts and collecting investigation information).
Additionally, in the same field of endeavor, Yan teaches estimating a travelling direction of the identified dangerous vehicle from the position information included in the dangerous vehicle information transmitted from the plurality of vehicles (Yan: Par. 34; i.e., the controller 20 may also be configured to determine a heading of the vehicle 12 based on received GPS data indicating a changed position of the vehicle 12 over a short time span (e.g., one second), which suggests that the vehicle 12 is moving in a direction corresponding to the change in position).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Yamaguchi to have further incorporated estimating a travelling direction of the identified dangerous vehicle from the position information included in the dangerous vehicle information transmitted from the plurality of vehicles, as taught by Yan. Doing so would allow the system to use the heading data to avoid an interaction with the .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON ZACHARY WILLIS whose telephone number is (571)272-5427. The examiner can normally be reached Weekdays 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 



/B.Z.W./Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661